849 F.2d 606Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.The MOORISH SCIENCE TEMPLE THE DEVINE and National Movementof North America, Inc. # 13, Plaintiff-Appellant,v.UNITED STATES of America;  Comptroller of the Treasury,Income Tax Division of State of Maryland;  FederalInternal Revenue Service;  FederalTreasury Department,Defendants-Appellees.
No. 87-1717.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 28, 1988.Decided:  June 10, 1988.

The Moorish Science Temple The Divine and National Movement of North America, Inc. # 13, appellant pro se.
Robert Steven Pomerance, William Shepard Rose, Jr., Gary R. Allen, Stuart M. Fischbein, Calvin C. Curtis, Michael Lee Paup (United States Department of Justice);  Breckingridge L. Willcox, Larry David Adams (Office of the United States Attorney);  Gerald I. Langbaum (Office of the Attorney General of Maryland), for appellees.
Before WIDENER, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
The Moorish Science Temple appeals from an order of the district court denying its motion for an extension of time to file responsive pleadings.  We affirm.


2
The Temple's motion was made three months after the district court had granted defendants' motions to dismiss.  Although the Temple alleges that it was not served with a copy of the government's motion to dismiss, we note that it filed no response to the State of Maryland's motion to dismiss, which was correctly served.  Construing the Temple's motion liberally as a motion for relief from judgment under Rule 60(b), Federal Rules of Civil Procedure, we find no abuse of discretion in the district court's denial of the relief requested.   United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).  The order of the district court is, therefore, affirmed.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
AFFIRMED.